Title: To James Madison from William Duane, 22 January 1814
From: Duane, William
To: Madison, James


        
          Sir
          Phila 22d Jan. 1814
        
        I trust to be pardoned for the liberty of addressing you when I assure you of my unfeigned sincerity, that I should not address you on any occasion, which I did not believe the object consistent with justice and calculated to do you honor. I have seldom taken this liberty and never for myself. The vacancy in the Post Office here has as is usual called forth a number of Candidates. My purpose is to solicit the station for a man whose sacrifices of a respectable profession, and whose services in critical times, entitle him to the generous consideration of the Republican Administration. Dr M. Leib to my knowlege sacrificed his medical practice of 5000$ a year, and came forward in defence of the principles of the government, when the whole number of men who dared to avow their politics in this city did not exceed twenty. He has for his services in that trying period incurred an unvarying course of political persecution—no man in this community has done more, within the period of my experience, by his zeal, intelligence, and integrity than Dr Leib. Other men with politics and morals more elastic have accumulated wealth, while he has been the scape goat of the apostates from principle and the proselytes of avarice to the prevaling authority.
        I am the more earnestly induced to trespass on you with my feelings on this occasion, because the opposition to him bears a character so impudent and indecent in its public form, and proceeds from a person who not seven years ago avowed that he would have been a Tory had he lived in the Revolution, and who has been elected to congress only through the disposition which has prevailed with those in this district who could have

prevented it, to make every sacrifice to avoid even the appearance of division at a period when union was so necessary.
        Of the candidates, who it is reported are likely to possess a strong interest with the Executive, I am told young Mr. Bache is one. My connexions with that gentlemans family, are well known; I also know that he possesses already a handsome fortune, and an office under the state government.
        But there is a consideration which you will I am sure pardon me for pressing upon your attention, because it in some degree touches myself; and in truth because I have experienced in some measure, how little past services are regarded in politics, when present purposes derive no support from them. It is painfully true that in this district the men who rendered the most service in the days of terror, who sacrificed every thing and who risked life have been grievously persecuted by men who call themselves the friends of the administration—some of these persecutors high in office and enormously aggrandized from public patronage, I can assert for myself that I have been grievously persecuted in my industry, my character, my family peace, and in every pursuit—by persons of this description. I have in this respect shared a fate in common with Dr Leib, who has felt it more perhaps because he had not in his hands the means of vindication and retaliation which I possess, but which because I do possess, I have seldom used.
        My hope in addressing you thus earnestly, is to put an end to this notion that men whose services were precious in trying times, are to be held up for proscription, to persons who unite so many incongruities of character of every kind, that I forbear to trouble you with any particular enumeration of them. I solicit for Dr Leib your patronage, honestly and manfully. Let me add that I do this without his knowlege—nay that he and I have not been on terms of intimacy since the last session of Congress—nor have we spoken to or corresponded with each other. I can assure you, that however the appointment may be opposed by men who will oppose every thing, by those who have within two or three years abused and flattered you—by those who would with equal facility abuse you again were their avarice to be glutted by it—I assure you that no man of whom I have heard will afford more satisfaction to the liberal, to those only whose opinion is worthy the regard of a chief magistrate or any other hone[s]t man. I am Sir with the utmost respect Your obed. Sert
        
          Wm Duane
        
      